Name: Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8158) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  economic geography;  agricultural policy
 Date Published: 2016-12-03

 3.12.2016 EN Official Journal of the European Union L 329/75 COMMISSION IMPLEMENTING DECISION (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (notified under document C(2016) 8158) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Although avian influenza viruses are mainly found in birds, humans may occasionally also become infected under certain circumstances. (3) In the event of an outbreak of avian influenza in a Member State (the concerned Member State), there is a risk that the disease agent may spread to other holdings where poultry or other captive birds are kept. As a result, it may spread from the concerned Member State(s) to other Member States or to third countries through trade in live poultry or other captive birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. This regionalisation is applied in particular to preserve the health status of birds in the remainder of the territory by preventing the introduction of the pathogenic agent and ensuring the early detection of the disease. (5) The highly pathogenic avian influenza A virus of subtype H5N8 can be spread by wild birds during migration over long distances. Hungary, Germany, Austria, Croatia, the Netherlands, Denmark, Sweden, Finland and Romania have detected that virus in a number of wild birds of different species that were mainly found dead. Following these findings in those Member States outbreaks caused by the same virus subtype were confirmed in poultry in Hungary, Germany, Austria, Denmark, Sweden and the Netherlands. (6) Several Commission Implementing Decisions on protective measures in relation to outbreaks of highly pathogenic avian influenza of H5N8 subtype in poultry in certain Member States have been adopted in response to the current epidemic. Commission Implementing Decisions (EU) 2016/1968 (4), (EU) 2016/2011 (5) and (EU) 2016/2012 (6) were adopted following outbreaks of highly pathogenic avian influenza in Hungary, Germany and Austria and the establishment of protection and surveillance zones in those Member States in accordance with Council Directive 2005/94/EC. Those Implementing Decisions provide that the protection and surveillance zones established in those Member States, in accordance with Directive 2005/94/EC, are to comprise at least the areas listed in the Annexes thereto. (7) In addition, following further outbreaks of highly pathogenic avian influenza of subtype H5N8 in Hungary, the Annex to Implementing Decision (EU) 2016/1968 was amended by Commission Implementing Decision (EU) 2016/2010 (7). The Annexes to Implementing Decisions (EC) 2016/ 1968 and (EU) 2016/2011 were then later amended by Commission Implementing Decision (EU) 2016/2064 (8) following further outbreaks in Germany and Hungary. (8) Subsequently, Commission Implementing Decisions (EU) 2016/2065 (9), (EU) 2016/2086 (10) and (EU) 2016/2085 (11) were adopted following the notification of first outbreaks of highly pathogenic avian influenza of H5N8 subtype in Denmark, Sweden and the Netherlands. (9) In all cases, the Commission has examined the measures taken by the concerned Member States in accordance with Directive 2005/94/EC and satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of the concerned Member States, are at a sufficient distance to any holding where an outbreak has been confirmed. (10) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level the protection and surveillance zones established in the concerned Member States. (11) The current epidemiological situation is very dynamic and constantly evolving. Ongoing surveillance for avian influenza in the Member States continues to identify the highly pathogenic avian influenza virus of subtype H5N8 in wild birds. The presence of that virus in wild birds poses a continuing threat for the direct and indirect introduction of the avian influenza virus into poultry holdings with the risk of the possible subsequent spread of the avian influenza virus from an infected poultry holding to other poultry holdings. (12) Given the evolving epidemiological situation in the Union, and taking into account the seasonality of virus circulation in wild birds, there is a risk that further outbreaks of highly pathogenic avian influenza of subtype H5N8 will occur in the Union in the coming months. The Commission is therefore continuously assessing the epidemiological situation and keeping the measures under review. (13) It is therefore appropriate, for reasons of clarity and in order to keep the Member States, third countries and stakeholders up-to-date on the current epidemiological situation, to list in one Union act all the protection and surveillance zones that have been established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC and the duration of that regionalisation should be fixed taking into account the epidemiology of highly pathogenic avian influenza. (14) Implementing Decisions (EU) 2016/1968, (EU) 2016/2011, (EU) 2016/2012, (EU) 2016/2065, (EU) 2016/2085 and (EU) 2016/2086 should therefore be repealed and replaced by this act. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes at Union level the protection and surveillance zones to be established by the Member States listed in the Annex to this Decision, following an outbreak or outbreaks of avian influenza in poultry or captive birds caused by a highly pathogenic influenza of subtype H5N8 in accordance with Article 16(1) of Directive 2005/94/EC and the duration of the measures to be applied in accordance with Article 29(1) and Article 31 of Directive 2005/94/EC (the concerned Member States). Article 2 The concerned Member States shall ensure that: (a) the protection zones established by their competent authorities, in accordance with Article 16(1)(a) of Directive 2005/94/EC, comprise at least the areas listed as protection zones in Part A of the Annex to this Decision; (b) the measures to be applied in the protection zones, as provided for in Article 29(1) of Directive 2005/94/EC, are maintained until at least the dates for the protection zones set out in Part A of the Annex to this Decision. Article 3 The concerned Member States shall ensure that: (a) the surveillance zones established by their competent authorities in accordance with Article 16(1)(b) of Directive 2005/94/EC, comprise at least the areas listed as surveillance zones in Part B of the Annex to this Decision; (b) the measures to be applied in the surveillance zones, as provided for in Article 31 of Directive 2005/94/EC, are maintained until at least the dates for the surveillance zones set out in Part B of the Annex to this Decision. Article 4 Implementing Decisions (EU) 2016/1968, (EU) 2016/2011, (EU) 2016/2012, (EU) 2016/2065, (EU) 2016/2085 and (EU) 2016/2086 are repealed. Article 5 This Decision shall apply until 31 May 2017. Article 6 This Decision is addressed to the Member States. Done at Brussels, 2 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Implementing Decision (EU) 2016/1968 of 9 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 Hungary (OJ L 303, 10.11.2016, p. 23). (5) Commission Implementing Decision (EU) 2016/2011 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (OJ L 310, 17.11.2016, p. 73). (6) Commission Implementing Decision (EU) 2016/2012 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Austria (OJ L 310, 17.11.2016, p. 81). (7) Commission Implementing Decision (EU) 2016/2010 of 16 November 2016 amending the Annex to Implementing Decision (EU) 2016/1968 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (OJ L 310, 17.11.2016, p. 69). (8) Commission Implementing Decision (EU) 2016/2064 of 24 November 2016 amending the Annexes to Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary and Germany (OJ L 319, 25.11.2016, p. 47). (9) Commission Implementing Decision (EU) 2016/2065 of 24 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Denmark (OJ L 319, 25.11.2016, p. 65). (10) Commission Implementing Decision (EU) 2016/2086 of 28 November 2016 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Sweden (OJ L 321, 29.11.2016, p. 80). (11) Commission Implementing Decision (EU) 2016/2085 of 28 November 2016 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (OJ L 321, 29.11.2016, p. 76). ANNEX PART A Protection zones in the concerned Member States as referred to in Articles 1 and 2: Member State: Denmark Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC The parts of HelsingÃ ¸r municipality (ADNS code 02217) contained within a circle of radius of three kilometres, centred on GPS coordinates N56.0739; E12.5144 13.12.2016 Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel 5.12.2016 Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder 5.12.2016 Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e 5.12.2016 In der Gemeinde Quedlinburg die Ortsteile  Quarmbeck  Bad Suderode  Gernrode 19.12.2016 In der Gemeinde Ballenstedt der Ortsteil  Ortsteil Rieder 19.12.2016 In der Gemeinde Thale die Ortsteile  Ortsteil Neinstedt  Ortsteil Stecklenberg 19.12.2016 Stadt UeckermÃ ¼nde 17.12.2016 Gemeinde Grambin 17.12.2016 In der Gemeinde Liepgarten der Ortsteil  Liepgarten 17.12.2016 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 12.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof 12.12.2016 In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 12.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 12.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen 12.12.2016 In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 12.12.2016 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 10.12.2016 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 10.12.2016 In der Gemeinde Sundhagen der Ortsteil  Jager 12.12.2016 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 10.12.2016 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 10.12.2016 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 10.12.2016 In der Gemeinde Demen der Ort und die Ortsteile  Demen  Kobande  Venzkow 17.12.2016 Landkreis Cloppenburg Gemeinde BarÃ el Ortsteil HarkebrÃ ¼gge Vom Schnittpunkt Bahnlinie/Ã ¶stliche Gemeindegrenze BarÃ el entlang der Gemeindegrenze in sÃ ¼dlicher Richtung bis zur BismarckstraÃ e, entlang dieser in westlicher Richtung bis zur DorfstraÃ e in HarkebrÃ ¼gge, entlang der DorfstraÃ e in sÃ ¼dlicher Richtung bis zur GlittenbergstraÃ e, entlang dieser in westlicher Richtung, dann entlang KreisstraÃ e, StraÃ e Am Scharrelerdamm und entlang der westlichen Gemeindegrenze nach Norden bis zur Bahnlinie in Elisabethfehn und von dort entlang der Bahnlinie in Ã ¶stlicher Richtung bis zum Ausgangspunkt Bahnlinie/Ã ¶stliche Gemeindegrenze 15.12.2016 Landkreis Ammerland Gemeinde Edewecht Schnittpunkt Kreisgrenze/KortemoorstraÃ e, KortemoorstraÃ e, HÃ ¼bscher Berg, Lohorster StraÃ e, Wittenberger StraÃ e, Edewechter StraÃ e, Rothenmethen, KanalstraÃ e, Am VoÃ barg, Wirtschaftweg zwischen Am VoÃ barg und Am Jagen, Am Jagen, Edewechter StraÃ e, Ocholter StraÃ e, Nordloher StraÃ e, Bahnlinie Richtung BarÃ el bis Kreisgrenze, entlang der Kreisgrenze in sÃ ¼dÃ ¶stliche Richtung bis zum Schnittpunkt Kreisgrenze / KortemoorstraÃ e 15.12.2016 Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Northwards on road 5402 heading from JÃ ¡szszentlÃ ¡szlÃ ³ towards Kiskunmajsa, two kilometres from JÃ ¡szszentlÃ ¡szlÃ ³ Northwestwards on road 5404 heading from Szank to Kiskunmajsa, one kilometre from Szank Southwards the junction of road 5405 and the road connecting Szank and Kiskunmajsa-BodoglÃ ¡r Southwards on road 5402 connecting Kiskunhalas with Kiskunmajsa, 3,5 kilometres from the border of Kiskunmajsa internal territory From the South, on road 5409, 2,7 kilometres from border of Kiskunmajsa internal territory From the South, two kilometres from KÃ ­gyÃ ³s towards north From the South, 1,5 kilometres from border of CsÃ ³lyospÃ ¡los internal territory southwestwards On the county border, three kilometres going southwestwards from the junction of the county border and road 5404 going from CsÃ ³lyospÃ ¡los towards the county border Following the county border, junction of road 5411 going eastwards from KÃ ¶mpÃ ¶c and the county border Following the county border northwards, 1,5 kilometres from road 5411 Going westwards, two kilometres from the border of KÃ ¶mpÃ ¶c internal territory Going northwestwards until the county border, 0,5 kilometers east from the breakpoint of the county border going northwards Going northwestwards, junction of the county border and road 5412 Going westwards 0,5 kilometres, then going northwestwards until initial point; supplemented with the parts of MÃ ³rahalom and Kistelek districts of CsongrÃ ¡d county contained within a circle of radius of three kilometres, centred on GPS coordinates N46,419599, E19,858897; N46,393889 21.12.2016 The parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.682422, E19.638406 and N46.685278, E 19.64; supplemented with the entire built-up areas of Bugac (excluding Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 3.12.2016 The parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.268418, E19.573609 and N46.229847; E19.619350; supplemented with the entire built-up area of Kelebia-Ã jfalu locality 5.12.2016 The parts of MÃ ³rahalom district of CsongrÃ ¡d county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.342763, E19.886990; supplemented with the entire built-up areas of ForrÃ ¡skÃ ºt, Ã llÃ ©s and BordÃ ¡ny localities 15.12.2016 The parts of KunszentmÃ ¡rton district of JÃ ¡sz-Nagykun-Szolnok county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.8926211; E20.367360 and N46.896193, E20.388287; supplemented with the entire built-up areas of Ã csÃ ¶d locality 16.12.2016 The parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.584528, E19.665409 17.12.2016 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309)  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710)  Swifterweg (N710)volgen in noordelijke richting tot aan Hoge Vaart (water) 19.12.2016 Member State: Austria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Gemeinden Bregenz, Hard, FuÃ ach, Lauterach 14.12.2016 Member State: Sweden Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Those parts of Helsingborg municipality (ADNS code 01200) contained within a circle of a radius of three kilometres, centred with coordinates N56,053495 and E12,848939 (WGS84) 23.12.2016 PART B Surveillance zones in the concerned Member States as referred to in Articles 1 and 3: Member State: Denmark Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of HelsingÃ ¸r, Gribskov and Fredensborg municipalities extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS koordinates N56.0739;E12.5144 22.12.2016 The parts of HelsingÃ ¸r municipality (ADNS code 02217) contained within a circle of radius of three kilometres, centred on GPS coordinates N56.0739; E12.5144 14.12.2016 to 22.12.2016 Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Kreis Schleswig-Flensburg: Entlang der Ã ¤uÃ eren Gemeindegrenze Schleswig, weiter auf Ã ¤uÃ ere Gemeindegrenze LÃ ¼rschau, weiter auf Ã ¤uÃ ere Gemeindegrenze Idstedt, weiter auf Ã ¤uÃ ere Gemeindegrenze Stolk, weiter auf Ã ¤uÃ ere Gemeindegrenze Klappholz, weiter auf Ã ¤uÃ ere Gemeindegrenze Havetoft, weiter auf obere Gemeindegrenze Mittelangeln, weiter auf obere Gemeindegrenze Mohrkirch, weiter auf Ã ¤uÃ ere Gemeindegrenze Saustrup, weiter auf Ã ¤uÃ ere Gemeindegrenze Wagersrott, weiter auf Ã ¤uÃ ere Gemeindegrenze Dollrottfeld, weiter auf Ã ¤uÃ ere Gemeindegrenze Boren bis zur Kreisgrenze, an der Kreisgrenze entlang bis 14.12.2016 Kreis Rendsburg-EckernfÃ ¶rde: Gemeinde Kosel: gesamtes Gemeindegebiet. Gemeinde Rieseby Amtsgrenze Rieseby, sÃ ¼dlich weiter Amtsgrenze Kosel entlang bis Kreisgrenze 14.12.2016 Kreis Schleswig-Flensburg: SÃ ¼dlich an der Gemeindegrenze Borwedel entlang, weiter auf unterer Gemeindegrenze Fahrdorf bis zur Gemeindegrenze Schleswig 14.12.2016 Stadt LÃ ¼beck: Von der Kreisgrenze Ã ¼ber den Wasserweg durch den Petroleumhafen, weiter durch die Trave, VerlÃ ¤ngerung des Sandbergs, die B75 queren Richtung Heiligen-Geist Kamp, weiter Ã ¼ber die ArnimstraÃ e und EdelsteinstraÃ e, Ã ¼ber Heiweg Richtung Wesloer Tannen bzw. Brandenbaumer Tannen, die Landesgrenze entlang, die LandstraÃ e Ã ¼berqueren, am Wasser entlang bis zur Kreisgrenze zu Ostholstein, die Kreisgrenze entlang zum Petroleumhafen 14.12.2016 Kreis Ostholstein: Die Gemeinden Ratekau, Bad Schwartau und Timmendorfer Strand sowie der nachfolgend beschriebene Bereich der Gemeinde Scharbeutz: Dem StraÃ enverlauf der L 102 ab der StraÃ e BÃ ¶velstredder folgend bis zur B76, der BundestraÃ e bis zur Wasserlinie folgend, weiter bis zur Gemeindegrenze Timmendorfer Strand 14.12.2016 Gemeinde Ditfurt 28.12.2016 In der Stadt Quedlinburg die Ortsteile  Gersdorfer Burg  Morgenrot  MÃ ¼nchenhof  Quarmbeck 28.12.2016 In der Stadt Ballenstedt die Ortsteile  Asmusstedt  Badeborn  Opperode  Radisleben  Rieder 28.12.2016 In der Stadt Harzgerode die Ortsteile  HÃ ¤nichen  MÃ ¤gdesprung 28.12.2016 In der Gemeinde Blankenburg die Orte und Ortsteile  Timmenrode  Wienrode 28.12.2016 In der Stadt Thale die Ortsteile  Friedrichsbrunn  Neinstedt  Warnstedt  Weddersleben  Westerhausen 28.12.2016 In der Gemeinde Selmsdorf die Orte und Ortsteile  Hof Selmsdorf  Selmsdorf  Lauen  SÃ ¼lsdorf  Teschow  Zarnewanz 14.12.2016 In der Gemeinde LÃ ¼dersdorf der Ort  Palingen 14.12.2016 In der Gemeinde SchÃ ¶nberg der Ort  Kleinfeld 14.12.2016 In der Gemeinde Dassow die Orte und Ortsteile  Barendorf  Benckendorf 14.12.2016 In der Stadt Torgelow der Ortsteil  Torgelow-HollÃ ¤nderei 26.12.2016 In der Stadt Eggesin mit dem Ortsteil  Hoppenwalde sowie den Wohnsiedlungen  Eggesiner Teerofen  Gumnitz (Gumnitz Holl und Klein Gumnitz)  Karpin 26.12.2016 In der Stadt UeckermÃ ¼nde die Ortsteile  Bellin  Berndshof 26.12.2016 Gemeinde MÃ ¶nkebude 26.12.2016 Gemeinde Leopoldshagen 26.12.2016 Gemeinde Meiersberg 26.12.2016 In der Gemeinde Liepgarten die Ortsteile  JÃ ¤dkemÃ ¼hl  Starkenloch 26.12.2016 In der Gemeinde Luckow die Ortsteile  Luckow  Christiansberg 26.12.2016 Gemeinde Vogelsang-Warsin 26.12.2016 In der Gemeinde LÃ ¼bs die Ortsteile  LÃ ¼bs  Annenhof  Millnitz 26.12.2016 In der Gemeinde Ferdinandshof die Ortsteile  Blumenthal  Louisenhof  Sprengersfelde 26.12.2016 Die Stadt Wolgast und die Ortsteile  Buddenhagen  Hohendorf  Pritzier  Schlaense  Tannenkamp 21.12.2016 In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt  Fleischervorstadt  Industriegebiet  Innenstadt  NÃ ¶rdliche MÃ ¼hlenvorstadt  Obstbaumsiedlung  Ostseeviertel  SchÃ ¶nwalde II  Stadtrandsiedlung  Steinbeckervorstadt  sÃ ¼dliche MÃ ¼hlenstadt 21.12.2016 In der Hansestadt Greifswald die Stadtteile  SchÃ ¶nwalde I  SÃ ¼dstadt 21.12.2016 In der Hansestadt Greifswald die Stadtteile  Friedrichshagen  Ladebow  Insel Koos  Ostseeviertel  Riems  Wieck  Eldena 21.12.2016 In der Gemeinde GroÃ  Kiesow die Ortsteile  Kessin  Krebsow  Schlagtow  Schlagtow Meierei 21.12.2016 In der Gemeinde Karlsburg die Ortsteile  Moeckow  Zarnekow 21.12.2016 In der Gemeinde LÃ ¼hmannsdorf die Ortsteile  LÃ ¼hmannsdorf  BrÃ ¼ssow  Giesekenhagen  Jagdkrug 21.12.2016 In der Gemeinde Wrangelsburg die Ortsteile  Wrangelsburg  Gladrow 21.12.2016 In der Gemeinde ZÃ ¼ssow der Ortsteil  ZÃ ¼ssow 21.12.2016 In der Gemeinde Neuenkirchen die Ortsteile  Neuenkirchen  Oldenhagen  Wampen 21.12.2016 In der Gemeinde Wackerow die Ortsteile  Wackerow  Dreizehnhausen  GroÃ  Petershagen  Immenhorst  Jarmshagen  Klein Petershagen  Steffenshagen 21.12.2016 In der Gemeinde Hinrichshagen die Ortsteile  Hinrichshagen  Feldsiedlung  Heimsiedlung  Chausseesiedlung  Hinrichshagen Hof I und II  Neu Ungnade 21.12.2016 In der Gemeinde Mesekenhagen der Ortsteil  Broock 21.12.2016 In der Gemeinde Levenhagen die Ortsteile  Levenhagen  Alt Ungnade  Boltenhagen  Heilgeisthof 21.12.2016 In der Gemeinde Diedrichshagen die Ortsteile  Diedrichshagen  Guest 21.12.2016 In der Gemeinde BrÃ ¼nzow die Ortsteile  BrÃ ¼nzow  Klein Ernsthof  KrÃ ¤pelin  Stielow  Stielow Siedlung  Vierow 21.12.2016 In der Gemeinde Hanshagen der Ortsteil  Hanshagen 21.12.2016 In der Gemeinde Katzow die Ortsteile  Katzow  Netzeband 21.12.2016 In der Gemeinde Kemnitz die Ortsteile  Kemnitz  Kemnitzerhagen  Kemnitz Meierei  Neuendorf  Neuendorf Ausbau  Rappenhagen 21.12.2016 In der Gemeinde Loissin die Ortsteile  Gahlkow  Ludwigsburg 21.12.2016 Gemeinde Lubmin gesamt 21.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Loddmannshagen 21.12.2016 In der Gemeinde Rubenow die Ortsteile  Rubenow  GroÃ  Ernsthof  Latzow  Nieder Voddow  Nonnendorf  Rubenow Siedlung  Voddow 21.12.2016 In der Gemeinde Wusterhusen die Ortsteile  Wusterhusen  Gustebin  Pritzwald  Konerow  Stevelin 21.12.2016 Gemeinde Kenz-KÃ ¼strow ohne die im Sperrbezirk liegenden Ortsteile 20.12.2016 In der Gemeinde LÃ ¶bnitz die Ortsteile  Saatel  Redebas  LÃ ¶bnitz  Ausbau LÃ ¶bnitz 20.12.2016 In der Gemeinde Divitz-Spoldershagen die Ortsteile  Divitz  Frauendorf  Wobbelkow  Spoldershagen 20.12.2016 Stadt Barth: restliches Gebiet auÃ erhalb des Sperrbezirks 20.12.2016 In der Gemeinde Fuhlendorf die Ortsteile  Fuhlendorf  Bodstedt  Gut GlÃ ¼ck 20.12.2016 Gemeinde Pruchten gesamt 20.12.2016 Gemeinde Ostseebad Zingst gesamt 20.12.2016 In der Hansestadt Stralsund die Stadtteile  Voigdehagen  Andershof  Devin 22.12.2016 In der Gemeinde Wendorf die Ortsteile  Zitterpenningshagen  Teschenhagen 22.12.2016 Gemeinde Neu Bartelshagen gesamt 20.12.2016 Gemeinde GroÃ  Kordshagen gesamt 20.12.2016 In der Gemeinde Kummerow der Ortsteil  Kummerow-Heide 20.12.2016 Gemeinde GroÃ  Mohrdorf: GroÃ es Holz westlich von Kinnbackenhagen ohne Ortslage Kinnbackenhagen 20.12.2016 In der Gemeinde Altenpleen die Ortsteile  Nisdorf  GÃ ¼nz  Neuenpleen 20.12.2016 Gemeinde Velgast: Karniner Holz und Bussiner Holz nÃ ¶rdlich der Bahnschiene sowie Ortsteil Manschenhagen 20.12.2016 Gemeinde Karnin gesamt 20.12.2016 In der Stadt Grimmen die Ortsteile  Hohenwarth  Stoltenhagen 22.12.2016 In der Gemeinde Wittenhagen die Ortsteile  Glashagen  Kakernehl  Wittenhagen  Windebrak 22.12.2016 In der Gemeinde Elmenhorst die Ortsteile  Bookhagen  Elmenhorst  Neu Elmenhorst 22.12.2016 Gemeinde Zarrendorf gesamt 22.12.2016 In der Gemeinde SÃ ¼derholz die Ortsteile  Griebenow  Dreizehnhausen  Kreutzmannshagen 21.12.2016 In der Gemeinde SÃ ¼derholz die Ortsteile  Willershusen  WÃ ¼st Eldena  Willerswalde  Bartmannshagen 22.12.2016 In der Gemeinde Sundhagen alle nicht im Sperrbezirk befindlichen Ortsteile 22.12.2016 Gemeinde Lietzow gesamt 22.12.2016 Stadt Sassnitz: Gemeindegebiet auÃ erhalb des Sperrbezirkes 22.12.2016 Gemeinde Sagard gesamt 22.12.2016 In der Gemeinde Glowe die Ortsteile  Polchow  Bobbin  Spyker  Baldereck 22.12.2016 Gemeinde Seebad Lohme gesamt 22.12.2016 In der Gemeinde Garz/RÃ ¼gen  auf der Halbinsel Zudar ein Uferstreifen von 500 m Breite Ã ¶stlich von Glewitz zwischen FÃ ¤hranleger und Palmer Ort 21.12.2016 In der Gemeinde Garz/RÃ ¼gen der Ortsteil  Glewitz 22.12.2016 In der Gemeinde Gustow die Ortsteile  Prosnitz  Sissow 22.12.2016 In der Gemeinde Poseritz der Ortsteil  Venzvitz 22.12.2016 In der Gemeinde Ostseebad Binz der Ortsteil  Prora 22.12.2016 In der Gemeinde Gneven der Ortsteil  Vorbeck 26.12.2016 In der Gemeinde Langen BrÃ ¼tz der Orsteil  Kritzow 26.12.2016 In der Gemeinde Barnin die Orte, Ortsteile und Ortslagen  Barnin  Hof Barnin 26.12.2016 In der Gemeinde BÃ ¼low der Ort und Ortsteile  BÃ ¼low  Prestin  Runow 26.12.2016 In der Gemeinde Stadt Crivitz die Orte und Ortsteile  Augustenhof  Basthorst  Crivitz, Stadt  GÃ ¤debehn  Kladow  Muchelwitz  Bahnstrecke  Wessin  Badegow  Radepohl 26.12.2016 In der Gemeinde Demen der Ortsteil  Buerbeck 26.12.2016 In der Gemeinde Zapel der Ort und die Ortsteile  Zapel  Zapel-Hof  Zapel-Ausbau 26.12.2016 In der Gemeinde Friedrichsruhe die Ortsteile  Goldenbow  Ruthenbeck  Neu Ruthenbeck und Bahnhof 26.12.2016 In der Gemeinde ZÃ ¶lkow der Ort und die Ortsteile  Kladrum  ZÃ ¶lkow  GroÃ  Niendorf 26.12.2016 In der Gemeinde Dabel der Ort und die Ortsteile  Dabel  Turloff  Dabel-Woland 26.12.2016 In der Gemeinde Kobrow der Ort und die Ortsteile  Dessin  Kobrow I  Kobrow II  Stieten  Wamckow  Seehof  Hof SchÃ ¶nfeld 26.12.2016 In der Gemeinde Stadt Sternberg die Gebiete  Obere Seen und Wendfeld  Peeschen 26.12.2016 In der Gemeinde Stadt BrÃ ¼el die Ortsteile  Golchen  Alt Necheln  Neu Necheln 26.12.2016 In der Gemeinde Kuhlen-Wendorf der Ort und die Ortsteile  GustÃ ¤vel  Holzendorf  MÃ ¼sselmow  Weberin  Wendorf 26.12.2016 In der Gemeinde Weitendorf die Orsteile  JÃ ¼lchendorf  Kaarz  SchÃ ¶nlage 26.12.2016 Stadt UeckermÃ ¼nde 18.12.2016 to 26.12.2016 Gemeinde Grambin 18.12.2016 to 26.12.2016 In der Gemeinde Liepgarten der Ortsteil  Liepgarten 18.12.2016 to 26.12.2016 Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel 6.12.2016 to 14.12.2016 Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder 6.12.2016 to 14.12.2016 Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e 6.12.2016 to 14.12.2016 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 13.12.2016 to 21.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof 13.12.2016 to 21.12.2016 In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 13.12.2016 to 21.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 13.12.2016 to 21.12.2016 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 11.12.2016 to 20.12.2016 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 11.12.2016 to 20.12.2016 In der Gemeinde Sundhagen der Ortsteil  Jager 13.12.2016 to 22.12.2016 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 11.12.2016 to 22.12.2016 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 11.12.2016 to 22.12.2016 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 11.12.2016 to 22.12.2016 In der Gemeinde Demen der Ort und die Ortsteile  Demen  Kobande  Venzkow 18.12.2016 to 26.12.2016 In der Gemeinde Quedlinburg die Ortsteile  Quarmbeck  Bad Suderode  Gernrode 20.12.2016 to 29.12.2016 In der Gemeinde Ballenstedt der Ortsteil  Ortsteil Rieder 20.12.2016 to 29.12.2016 In der Gemeinde Thale die Ortsteile  Ortsteil Neinstedt  Ortsteil Stecklenberg 20.12.2016 to 29.12.2016 Landkreis Cloppenburg Von der Kreuzung B 401/B 72 in nÃ ¶rdlicher Richtung entlang der B 72 bis zur Kreisgrenze, von dort entlang der Kreisgrenze in Ã ¶stlicher und sÃ ¼dÃ ¶stlicher Richtung bis zur L 831 in Edewechterdamm, von dort entlang der L 831 (Altenoyther StraÃ e) in sÃ ¼dwestlicher Richtung bis zum Lahe-Ableiter, entlang diesem in nordwestlicher Richtung bis zum Buchweizendamm, entlang diesem weiter Ã ¼ber RingstraÃ e, Zum Kellerdamm, VitusstraÃ e, An der Mehrenkamper Schule, Mehrenkamper StraÃ e und Lindenweg bis zur K 297 (Schwaneburger StraÃ e), entlang dieser in nordwestlicher Richtung bis zur B 401 und entlang dieser in westlicher Richtung bis zum Ausgangspunkt Kreuzung B 401/B 72 24.12.2016 Landkreis Ammerland Schnittpunkt Kreisgrenze/Edamer StraÃ e, Edamer StraÃ e, HauptstraÃ e, Auf der Loge, Zur Loge, Lienenweg, Zur Tonkuhle, Burgfelder StraÃ e, Wischenweg, Querensteder StraÃ e, Langer Damm, An den FeldkÃ ¤mpen, Pollerweg, Ocholter StraÃ e, Westerstede StraÃ e, Steegenweg, Rostruper StraÃ e, RÃ ¼schendamm, Torsholter HauptstraÃ e, SÃ ¼dholter StraÃ e, Westersteder StraÃ e, Westerloyer StraÃ e, Strohen, In der Loge, BuernstraÃ e, Am Damm, Moorweg, Plackenweg, Ihausener StraÃ e, EibenstraÃ e, EichenstraÃ e, KlauhÃ ¶rner StraÃ e, Am Kanal, Aper StraÃ e, StahlwerkstraÃ e, Ginsterweg, Am Uhlenmeer, GrÃ ¼ner Weg, SÃ ¼dgeorgsfehner StraÃ e, Schmuggelpadd, Wasserzug Bitsche bzw. Kreisgrenze, HauptstraÃ e, entlang Kreisgrenze in sÃ ¼dÃ ¶stlicher Richtung bis zum Schnittpunkt Kreisgrenze/Edamer StraÃ e Das Beobachtungsgebiet umfasst alle an beiden StraÃ enseiten gelegenen Tierhaltungen 24.12.2016 Landkreis Leer Gemeinde Detern Anfang an der Kreisgrenze Cloppenburg-Leer auf der B72 HÃ ¶he Ubbehausen. In nÃ ¶rdlicher Richtung Ecke Borgsweg/Lieneweg weiter in nÃ ¶rdlicher Richtung auf den Deelenweg. Diesem wieder folgend auf den Handwieserweg. Diesem nordÃ ¶stlich folgend auf die Barger StraÃ e und weiter nÃ ¶rdlich auf die StraÃ e Am Barger SchÃ ¶pfswerkstief. Dieser Ã ¶stlich folgend, dann nÃ ¶rdlich auf die StraÃ e Fennen weiter und dieser nÃ ¶rdlich folgend auf die StraÃ e Zur WassermÃ ¼hle. NÃ ¶rdlich Ã ¼ber die JÃ ¼mme dem Aper Tief folgend in HÃ ¶he des FranzÃ ¶sischer Weg auf die OsterstraÃ e. Von dort Richtung Kreisgrenze zum Landkreis Ammerland und dieser weiter folgend zum Ausgangspunkt HÃ ¶he Ubbehausen 24.12.2016 Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of OroshÃ ¡za and MezÃ kovÃ ¡cshÃ ¡za districts of BÃ ©kÃ ©s county and the area of the parts of MakÃ ³ district of CsongrÃ ¡d county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of BÃ ©kÃ ©ssÃ ¡mson, Kaszaper, VÃ ©gegyhÃ ¡za and MezÃ hegyes localities and with the entire administrative areas of Pitvaros and CsanÃ ¡dalberti localities 6.12.2016 The area enclosed by the following roads: Road 52 from the road connection M5 and 52 at KecskemÃ ©t to the connection to road 5301. From here the road 5301 till the connection to road 5309. The road 5309 till Kiskunhalas. From Kiskunhalas the road 5408 to the county border. Following the county border to the road M5 till the origo point of road connection 52-M5. 21.12.2016 Northwards on road 5402 heading from JÃ ¡szszentlÃ ¡szlÃ ³ towards Kiskunmajsa, two kilometres from JÃ ¡szszentlÃ ¡szlÃ ³ Northwestwards on road 5404 heading from Szank to Kiskunmajsa, one kilometre from Szank Southwards the junction of road 5405 and the road connecting Szank and Kiskunmajsa-BodoglÃ ¡r Southwards on road 5402 connecting Kiskunhalas with Kiskunmajsa, 3,5 kilometres from the border of Kiskunmajsa internal territory From the South, on road 5409, 2,7 kilometres from border of Kiskunmajsa internal territory From the South, two kilometres from KÃ ­gyÃ ³s towards north From the South, 1,5 kilometres from border of CsÃ ³lyospÃ ¡los internal territory southwestwards On the county border, three kilometres going southwestwards from the junction of the county border and road 5404 going from CsÃ ³lyospÃ ¡los towards the county border Following the county border, junction of road 5411 going eastwards from KÃ ¶mpÃ ¶c and the county border Following the county border northwards, 1,5 kilometres from road 5411 Going westwards, two kilometres from the border of KÃ ¶mpÃ ¶c internal territory Going northwestwards until the county border, 0,5 kilometres east from the breakpoint of the county border going northwards Going northwestwards, junction of the county border and road 5412 Going westwards 0,5 kilometres, then going northwestwards until initial point; supplemented with that parts of MÃ ³rahalom and Kistelek districts of CsongrÃ ¡d county contained within a circle of radius of three kilometres, centred on GPS coordinates N46,419599, E19,858897; N46,393889 22.12.2016 to 30.12.2016 The area of the parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t, KiskÃ rÃ ¶s and Kiskunmajsa districts of BÃ ¡cs-Kiskun county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.682422, E19.638406; and N46.685278, E 19.64 12.12.2016 The parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.682422, E19.638406 and N46.685278, E 19.64; supplemented with the entire built-up areas of Bugac (excluding Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 4.12.2016 to 12.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.268418, E19.573609 and N46.229847; E19.619350; supplemented with the entire built-up area of BalotaszÃ ¡llÃ ¡s locality 20.12.2016 The parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.268418; E19.573609 and N46.229847; E19.619350; supplemented with the entire built up area of Kelebia-Ã jfalu locality 12.12.2016 to 20.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.229847; E19.619350 14.12.2016 The area of the parts of MÃ ³rahalom, Kistelek and Szeged districts of CsongrÃ ¡d county and the area of the parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.342763, E19.886990 24.12.2016 The parts of MÃ ³rahalom district of CsongrÃ ¡d county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.342763, E19.886990; supplemented with the entire built-up areas of ForrÃ ¡skÃ ºt, Ã llÃ ©s and BordÃ ¡ny localities 16.12.2016 to 24.12.2016 The area of the parts of KunszentmÃ ¡rton and MezÃ tÃ ºr districts of JÃ ¡sz-Nagykun county and the area of the parts of Szarvas district of BÃ ©kÃ ©s county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.8926211, E20.367360 and N46.896193, E20.388287; supplemented with the entire built-up areas of BÃ ©kÃ ©sszentandrÃ ¡s, KunszentmÃ ¡rton localities 25.12.2016 The parts of KunszentmÃ ¡rton district of JÃ ¡sz-Nagykun-Szolnok county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.8926211, E20.367360 and N46.896193, E20.388287; supplemented with the entire built-up area of Ã csÃ ¶d locality 17.12.2016 to 25.12.2016 The area of the parts of Kiskunmajsa and KiskunfÃ ©legyhÃ ¡za districts of BÃ ¡cs-Kiskun county extending beyond the area described in the protection zone and within the circle of radius of ten kilometres, centred on GPS coordinates N46.584528, E19.665409 26.12.2016 The parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius of three kilometres, centred on GPS coordinates N46.584528, E19.665409 18.12.2016 to 26.12.2016 Member State: the Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biddinghuizen  Vanaf Knardijk N302 in Harderwijk de N302 volgen in noordwestelijke richting tot aan de N305  Bij splitsing de N305 volgen in noordelijke richting tot aan N302  De N302 volgen tot Vleetweg  De Vleetweg volgen tot aan de Kuilweg  De kuilweg volgen tot aan de Rietweg  De Rietweg volgen in noordoostelijke richting tot aan de Larserringweg  De Larserringweg volgen in noordelijke richting tot de Zeeasterweg  De Zeeasterweg volgen in oostelijke richting tot aan Lisdoddepad  Lisdoddepad volgen in noordelijke richting tot aan de Dronterweg  De Dronterweg volgen in oostelijke richting tot aan de Biddingweg (N710)  De Biddingweg (N710) in noordelijke richting volgen tot aan de Elandweg  De Elandweg volgen in westelijke richting tot aan de Dronterringweg (N307)  Dronterringweg (N307) volgen in Zuidoostelijke overgaand in Hanzeweg tot aan Drontermeer (Water)  Drontermeer volgen in zuidelijke richting ter hoogte van Buitendijks  Buitendijks overgaand in Buitendijksweg overgaand in Groote Woldweg volgen tot aan Zwarteweg  De Zwarteweg in westelijke richting volgen tot aan de Mheneweg Noord  Mheneweg Noord volgen in zuidelijke richting tot aan de Zuiderzeestraatweg  Zuiderzeestraatweg in zuidwestelijke richting volgen tot aan de Feithenhofsweg  Feithenhofsweg volgen in zuidelijkerichting tot aan Bovenstraatweg  Bovenstraatweg in westelijke richting volgen tot aan Laanzichtsweg  Laanzichtsweg volgen in zuidelijke richting tot aan Bovendwarsweg  Bovendwarsweg volgen in westelijke richting tot aan de Eperweg (N309)  Eperweg (N309) volgen in zuidelijke richting tot aan autosnelweg A28 (E232)  A28 (E232) volgen in zuidwestelijke richting tot aan Harderwijkerweg (N303)  Harderwijkerweg(N303) volgen in zuidelijke richting tot aan Horsterweg  Horsterweg volgen in westelijke richting tot aan Oude Nijkerkerweg  Oude Nijkerkerweg overgaand in arendlaan volgen in zuidwestelijke richting tot aan Zandkampweg  Zandkampweg volgen in noordwestelijke richting tot aan Telgterengweg  Telgterengweg volgen in zuidwestelijke richting tot aan Bulderweg  Bulderweg volgen in westelijke richting tot aan Nijkerkerweg  Nijkerkerweg volgen in westelijke richting tot aan Riebroeksesteeg  Riebroekersteeg volgen in noordelijke/westelijke richting (doodlopend) overstekend A28 tot aan Nuldernauw (water)  Nuldernauw volgen in noordelijke richting overgaand in Wolderwijd (water) tot aan Knardijk (N302)  N302 volgen in Noordwestelijke richting tot aan N305 28.12.2016 Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water)  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309)  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer  Veluwemeer volgen in zuidwestelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg (N708) volgen in noodwestelijke richting overgaand in Oldebroekerweg tot aan Swifterweg (N710)  Swifterweg (N710)volgen in noordelijke richting tot aan Hoge Vaart (water) 20.12.2016 to 28.12.2016 Member State: Austria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Gemeinden Langen, Buch, Schwarzach, Kennelbach, Wolfurt, Bildstein, Dornbirn, Lustenau, Lochau, HÃ ¶chst, HÃ ¶rbranz, GaiÃ au, Eichenberg 23.12.2016 Gemeinden Bregenz, Hard, FuÃ ach, Lauterach 15.12.2016 to 23.12.2016 Member State: Sweden Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of the municipalities of Helsingborg, Ã ngelholm, Bjuv and Ã storp (ADNS code 01200) extending beyond the area described in the protection zone and within the circle of a radius of of ten kilometres, centred with coordinates N56,053495 and E12,848939 (WGS84) 1.1.2017 Those parts of Helsingborg municipality (ADNS code 01200) contained within a circle of a radius of three kilometres, centred with coordinates N56,053495 and E12,848939 (WGS84) 24.12.2016 to 1.1.2017